Citation Nr: 9901208	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-01 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether a well-grounded claim of entitlement to service 
connection for chronic sinusitis has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service in the United states Air Force 
from August 1971 to January 1995.

This matter comes to the Board of Veterans Appeals (Board) 
from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
which, in pertinent part, denied his claim of service 
connection for chronic sinusitis.  

By August 1995 RO rating decision, service connection was 
granted for degenerative arthritis of the left knee (and a 
noncompensable rating was assigned), and denied for 
disabilities of the low back, right shoulder, right knee, the 
groin, the hips, and urinary tract infection; the veteran was 
notified of this rating decision later in August 1995.  
Timely notice of disagreement with regard to the foregoing 
was received by the RO in August 1996, and a statement of the 
case was issued in October 1996; a timely substantive appeal 
with regard to the issues of service connection for 
disabilities of the right shoulder, right knee, the groin, 
and the hips was received in December 1996.  As no timely 
substantive appeal was filed by or on behalf of the veteran 
with regard to the issues of an increased rating for left 
knee arthritis and service connection for a low back 
disability and urinary tract infection, they are not 
currently in appellate status before the Board.  38 U.S.C.A. 
§ 7105 (West 1991).  

By November 1997 RO rating decision, service connection was 
granted, in pertinent part, for right knee arthritis, 
arthritis of each hip (claimed as bilateral hip and groin 
disabilities), and arthritis and bulging disc at C6-7 
(claimed as right shoulder disability); each of the foregoing 
disabilities was assigned a 10 percent rating.  The November 
1997 favorable action by the RO as to the aforementioned 
issues of service connection renders such claims moot as a 
full grant of the benefit sought pursuant to Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (overruling West v. 
Brown, 7 Vet. App. 329 (1995) that a notice of disagreement 
(NOD) to a service connection claim translated into a NOD for 
other down-stream element[s] such as the evaluation 
assigned or the effective date of the award).  

In view of the foregoing, the only issue remaining in 
appellate status before the Board consists of service 
connection for chronic sinusitis, as identified on the title 
page above.  

The Board notes that in a May 1998 VA Form 1-646, the 
veterans accredited representative requested that service 
connection for residuals of septorhinoplasty be considered.  
The claimed residuals were not specified.  The Board refers 
this matter to the RO for appropriate action.  

In his December 1996 substantive appeal, the veteran 
requested a Travel Board hearing.  In February 1997, he 
indicated in writing that he no longer desired a Travel Board 
hearing, and instead requested an RO hearing.  In October 
1997, he informed the RO that he wished to cancel his 
scheduled hearing, although the communication was somewhat 
unclear.  By a December 4, 1998 letter mailed to his last 
known address of record, he was requested to clarify, within 
30 days, whether he continued to desire a personal hearing.  
The Boards letter further informed the veteran that if no 
response was received, the Board would assume that the 
veteran did not want a hearing.  As no response was received 
from or on behalf of the veteran to date, the Board will 
proceed under the premise that the request for a hearing has 
been withdrawn.


FINDING OF FACT

There is no current medical diagnosis of chronic sinusitis; 
competent (medical) evidence of record does not show that the 
claimed chronic sinusitis is linked or related to service or 
in-service treatment for sinusitis.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for chronic sinusitis.  38 U.S.C.A. 
§ 5107(a) (West 1991).
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for sinusitis.  He 
contends, essentially, that he received intermittent medical 
treatment associated with sinusitis during his more than 20 
years of active air service and that he currently experiences 
sinus headaches.  He thus claims that he is entitled to 
service connection for chronic sinusitis disability.

Law and Regulation

Service connection

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veterans period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b) (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1994).  However, service connection may be granted 
for a post-service initial diagnosis of a disease that is 
established as having been incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d) (1998).

Well grounded claims

The threshold question which must be resolved is in any 
appeal is whether the claimant has presented evidence that 
his claim is well grounded.  See 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A mere allegation that 
a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would justify a belief by a fair and impartial individual 
that the claim is plausible.

The Court has set forth the three elements required for a 
well-grounded claim; they are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Factual Background

The veterans service medical records reveal intermittent 
treatment associated with symptoms of sinus pain and 
congestion, headaches, cough, sore throat, fever, nasal 
congestion, and runny nose.  On numerous occasions during 
treatment, sinusitis, sinus congestion, upper respiratory 
infection, and rhinitis were diagnosed.  On periodic medical 
examinations in October 1977 and November 1985, it was noted 
that he had a deviated nasal septum.  In November 1990, he 
underwent an open septorhinoplasty to correct his deviated 
nasal septum with external deformity.  A clinical study of 
the sinuses in December 1992 revealed air-fluid level of the 
left maxillary sinus and a possible left ethmoid sinus 
disease; follow-up examination of the paranasal sinuses later 
that month was normal.  On examination in December 1993, 
chronic sinusitis was diagnosed.  On service retirement 
medical examination in March 1994, he reported a history of 
sinusitis requiring treatment with antibiotics and surgical 
correction of deviated nasal septum with external deformity 
in 1990; clinical evaluation of the nose, sinuses, mouth and 
throat, and the ears was normal.  

On VA medical examination in November 1996, the veteran 
reported, in pertinent part, a history of in-service medical 
treatment associated with recurrent sinus headaches; 
reportedly, his symptomatology improved (but did not 
completely resolve) after he underwent septorhinoplasty in 
November 1990; he denied experiencing any pertinent 
symptomatology during the past month.  On examination, the 
tip of the nose was slightly deviated to the right; slight 
mucus was noted in the left nostril but the mucosa had a 
normal color; the inferior and medial turbinates were not 
significantly enlarged, and the septum appeared straight and 
in the midline; there was no evidence of tenderness of the 
frontal or maxillary sinuses, and the oral mucosa was intact 
and normal in color; the throat was not congested and tonsils 
were not atrophic.  X-rays of the sinuses were normal.  The 
examiners clinical impression was, in pertinent part, 
history of sinusitis, treated and resolved, and normal sinus 
series without evidence of acute or chronic sinusitis.  

Clinical records from the Randolph Air Force Base and the 
Brooke Army Medical Center from May to November 1996 reveal 
intermittent treatment associated with various 
symptomatology.  No pertinent reports or clinical findings 
referable to sinusitis have been made during this period of 
treatment.

Analysis

As discussed above, the veterans service medical records do 
reveal intermittent medical treatment associated sinus 
problems; a possible presence of sinus disease was noted 
following a clinical study of the sinuses in December 1992, 
and chronic sinusitis was diagnosed on medical examination in 
December 1993.  The Board concludes that the second prong of 
the Caluza well groundedness analysis (in-service incurrence 
of disease) has been satisfied.

However, the remaining two prongs of the Caluza analysis 
(evidence of current disability and medical nexus evidence) 
have not been met.  There is no evidence of a current sinus 
disability, and these is no medical nexus evidence which 
service to link the veterans complaints of sinus disease to 
his service.

The Board observes that no disability was found on medical 
examination performed in conjunction with the veterans 
retirement from service.  Further, it appears that the 
veteran has not received any medical treatment associated 
with sinusitis since separation from service.  Although a 
history of sinusitis was indicated on VA medical examination 
in November 1996, the examiner stated that there was no 
current evidence of acute or chronic sinusitis disability.  
The accompanying radiographic report was normal, with no 
evidence of sinus disease shown.

Overall, the clinical evidence of records fails to disclose a 
current chronic sinusitis disability of service origin.  
Thus, in the absence of current disability, shown by 
competent medical diagnosis, service connection for chronic 
sinusitis must be denied as not well grounded.  See Rabideau, 
2 Vet. App. 14; see also Brammer v. Derwinski, 3 Vet. App. 
223 (1992) (in the absence of proof of a present disability 
there can be no valid claim).

The Board is mindful of the veterans contention that chronic 
sinusitis had its onset during active service.  He also has 
stated that he has had sinus headaches since service.  
However, as he is a layman, he is not qualified to render a 
medical diagnosis of a chronic disease, nor may he provide 
the etiological link between symptomatology which he 
experienced during service and his current symptomatology.  
See Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. 
App. at 494.  In order to establish the presence of a chronic 
disease or disability, and to show the etiological link 
between such disability and service, competent medical 
evidence is required.  See Libertine, 9 Vet. App. 521.  The 
Board stresses that, although the veteran is competent to 
testify with regard to the nature of the symptoms which he 
experienced in the past and which he experiences now, see 
Cartright v. Derwinski, 2 Vet. App. 24 (1991), he is not 
competent to render a medical opinion that any sinusitis 
symptoms which he experienced in the service are of the same 
etiology as any symptoms which he may experience at the 
present. 


In short, the prerequisite for entitlement to service 
connection is the presentation of evidence that reflects that 
a disease or disability was either incurred in or aggravated 
by military service. 38 U.S.C.A. §§ 1110, 1131. The mere fact 
that a condition or injury occurred in the service alone is 
not sufficient; there must be disability resulting from that 
condition or injury.  The Court has held that [I]n the 
absence of competent medical evidence of a current disability 
and a causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded. 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  So it is with 
respect to the issue now on appeal.
 
Based on the foregoing, the Board finds that the claim of 
service connection for chronic sinusitis is not well 
grounded.  The benefits sought on appeal are therefore 
denied.  

Additional Matters

In an October 1998 written brief presentation, the veteran's 
representative requested that the Board determine whether the 
RO followed Veterans Benefits Administration manual M21-1, 
Part III, par. 1.03a and 2.10f in developing the claim.  The 
representative did not specifically contend that the RO did 
not properly develop the claim.

With respect to VBA Manual M21-1, Part III, Chapter 1, 
1.03(a), and Part VI, Chapter 2, 2.10(f) (1996), in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well-grounded. The Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
the VA's duty to assist in connection with the well-grounded 
claim determination are quite clear.  See Bernard v Brown, 4 
Vet. App. 384, 394. (1993); 38 C.F.R. § 19.5. The law is 
clear that, in the absence of a well-grounded claim, the VA 
has no duty to assist the veteran in developing his claim.  
No inquiry into the application of the cited provisions of 
BVA Manual M21-1 is warranted.

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a). VA's duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Court has held that 
this obligation exists only in the limited circumstances 
where the veteran has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341, 344 (1996). In 
this case, the VA is not on notice of any known and existing 
evidence which would render the veteran's claim plausible. 
The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claim well 
grounded, in particular a current diagnosis of sinusitis with 
a medical opinion relating such diagnosis to the veterans 
service.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence or 
availability of any medical evidence that has not already 
been obtained that would well ground his claim.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), affd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for chronic sinusitis is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
